In this case the Court of Civil Appeals for the Fifth Supreme Judicial District have certified for our determination the following question:
"Bloom, Cohn  Co. sued J. N. Mitchell  Co. and one J.F. Metcalf to recover certain goods, charged to have been sold to Mitchell  Co. upon the faith of representations as to their financial condition, which representations were false and fraudulently made, etc.; the petition sets forth a good cause of action, for rescission of the contract of sale upon grounds of fraudulent representations inducing the sale, and for a recovery of the goods.
"A writ of sequestration was applied for, and issued, and the goods — or rather a portion of them — were seized while in the possession of *Page 636 
said Metcalf, who held them in the capacity of trustee under a deed of trust made by Mitchell  Co. for the benefit of certain of their creditors. Metcalf replevied the goods. The writ of sequestration was quashed, on account of the affidavit for the writ being defective in failing to state the county in which the property was situated, and in failing to describe the property with sufficient certainty; and on the further grounds that the sequestration bond only had one surety upon it.
"The plaintiffs recovered judgment against Mitchell  Co. and J.F. Metcalf for a portion of the goods sued for, and judgment was rendered in plaintiffs' favor against the sureties of Metcalf upon the replevy bond.
"In a sequestration suit, wherein the property has been seized and replevied, when the writ of sequestration is properly quashed on account of defects in the affidavit and bond, or either of them, and when the plaintiff recovers the property of the defendants, may judgment also be rendered in plaintiff's favor against the sureties upon the replevy bond? In other words, does the quashal of the sequestration proceeding put an end to the liability of the sureties upon the replevy bond, notwithstanding the plaintiff recovers of the defendants the property sued for?"
Perhaps, according to the weight of authority in other States, the giving by the defendant of what is commonly known in other jurisdictions as a delivery or a redelivery bond, for property provisionally seized under ancillary process, is a waiver of defects in the proceedings upon which the writ is founded, and the sureties on such bond are held liable, notwithstanding the writ, but for such bond, may have been subject to be quashed. We have made no critical examination of the cases bearing upon the question, for the reason that it is all a matter of statute law, and the ruling in each State must depend in a measure upon the language of its statutes which authorize the proceeding.
As we understand our decisions, a different rule has prevailed in this court from an early day. In Cheatham v. Riddle, 8 Tex. 162, the property of the defendant was seized by a writ of sequestration, and was replevied by him. He moved to quash the writ, but his motion was overruled. Judgment was then rendered against him and his sureties from which he alone appealed. One of his assignments of error was to the action of the court in overruling his motion to quash. The court held that the motion ought to have been sustained, but that the error was harmless as to him, since the plaintiff was entitled to judgment against him without reference to the bond. But they also held, that their judgment of affirmance did not affect his sureties upon his replevy bond, and that the sureties could still sue out a writ of error to the judgment. They do not say that the sureties were entitled to be relieved of the judgment against them; but it would seem that, if the court had been of opinion that the bond was valid notwithstanding the writ was illegally issued, they would have placed their ruling upon that ground.
In Weir v. Brooks (17 Tex. 638), a distress warrant was sued out *Page 637 
by the plaintiff and was leyied upon the property of the defendant, who gave a bond under the statute for its release, with Weir as surety. The defendant moved to quash the warrant, but his motion was overruled and judgment was rendered against him and his surety. The surety alone appealed and it was held that the warrant ought to have been quashed, and the judgment was reversed as to the surety. The court do not distinctly say that the illegality of the warrant was fatal to the bond; but we think that is what was meant.
In Burch v. Watts (37 Tex. 135), it is held, that, where an attachment is illegally issued, the sureties upon the replevy bond of the defendant are not bound. The cases of Weir v. Brooks, and Burch v. Watts, supra, are cited with approval in Hodde v. Susan, 58 Tex. 393.
In Rohrbough v. Leopold (68 Tex. 254), there was an appeal by the principal and sureties upon a replevy bond in a sequestration case, and it was held that the District Court erred in not quashing the writ and in giving judgment against the sureties. The judgment against the sureties was accordingly reversed and rendered in their favor, but the judgment against the principal was affirmed.
In Flynn v. Lynch (1 White  W., C. C., sec. 787), our former Court of Appeals made the same ruling. That court, however, held differently as to a replevy bond in a distress proceeding (Sexton v. Hindman, 2 Will., C. C., sec. 462), thus inadvertently, as we presume, conflicting with the ruling of this court in Weir v. Brooks, cited above.
In the case of The Kildare Lumber Company v. The Atlanta Bank (ante p. 95), the same ruling was made as in Burch v. Watts, supra.
Two of our Courts of Civil Appeals have held a replevy bond given by the defendant in a sequestration proceeding good even after the writ of sequestration was properly quashed. Nevertheless we feel constrained to adhere to what we conceive to be the former rulings of this court, and to hold that when the writ falls the bond falls with it. Since without a lawful writ there is no authority for the seizure of the defendant's property and hence none for its replevy, it follows, as we think, that when in the suit in which the writ of sequestration is sued out it is vacated by a judgment of the court, all proceedings under the writ, in so far at least as they inure to the benefit of the plaintiff, are likewise of no effect.
We therefore answer the question as propounded in its first form in the negative. As propounded in the second form we answer it in the affirmative; and our opinion will be so certified. *Page 638